Mr. Justioe Waterman delivered the opinion of the court. We find in the record no sufficient reason for reversing the conclusions of the master and chancellor as to the ownership of this note; substantially, the ownership of the note is the only thing in dispute; as to this the evidence sustains the conclusion of the court below. The Evangelical Church is entitled to be allowed $125 paid by it for accrued interest on its note. Mina Carey knew of the payment of this interest, and save by her acquiescence the money could not have gone into the possession of Mrs. Schmidt. The church has never disputed its obligation to pay the note. If when it filed its bill of interpleader it had brought the money into court and abstained from taking the side of or aiding either of. the claimants, the court would doubtless have entered a decree of interpleader, and the church would have had nothing more to do with the controversy. Instead of doing this it merely expressed a willingness to pay the money at any time; and manifestly took the side of Wilhelmina Schmidt. Wilhelmina Schmidt asked to have the proceeds of the judgment awarded to her. The decree of the Circuit Court is therefore a complete bar to her claim against the church. The satisfaction of the judgment will discharge the liability of the original complainant upon the note, now merged in the judgment. The decree of the Circuit Court will be reversed, with directions to modify its decree to the extent of the $125 interest paid, that sum to be deducted from the judgment, leaving it to stand $2,110.42 at the date thereof. In all other respects the decree of the Circuit Court is affirmed. The Lutheran Church, as well as Mina Carey, will recover costs in this court; costs will be here taxed against Wilhelmina Schmidt. Decree reversed in part and affirmed in part, and cause remanded to Circuit Court with directions to modify decree in accordance with this opinion. Affirmed in part, reversed in part, and remanded with directions.